Citation Nr: 0811086	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-24 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Mike Flores




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty for training from March 1964 
until September 1964 with the Army National Guard and service 
from April 1966 until April 1968 with the Army.  He also had 
active service from October 1969 until May 1972, was granted 
an other than honorable discharge, and was subsequently 
granted a clemency discharge under honorable conditions.  The 
veteran died in April 2001.  The appellant is the veteran's 
surviving spouse.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2006 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas for additional development.  Prior to the Remand, 
this matter was before the BVA on appeal from a June 2002 
rating decision.  

The Board notes that the June 2002 rating decision also 
deferred a decision on entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318, which was later denied in October 2003. However, the 
appellant's July 2003 notice of disagreement (NOD) only 
pertained to the cause of death claim.  The substantive 
appeal which she submitted in July 2004 did not refer to the 
section 318 issue, and therefore that document cannot be 
considered an NOD with regard to that issue. As a 
consequence, the issue is not before the Board for appellate 
review. Moreover, the Board notes that the appellant's 
representative proffered no argument concerning that issue.  


FINDINGS OF FACT

1. At the time of his death, the veteran had been service-
connected for post traumatic stress disorder (PTSD) (assigned 
a 100 percent disability evaluation) and for a right wrist 
fracture (assigned a noncompensable disability evaluation). 
His combined service-connected disability evaluation was 100 
percent.

2. The initial death certificate, registered in April 2001, 
noted that the cause of death was renal failure.  His death 
was noted to be natural.  

3. The veteran's renal failure was not present in service, 
did not manifest until many years after his separation from 
service, and was not etiologically related to the service-
connected PTSD or wrist fracture, on either a causation or 
aggravation basis.

4. The veteran's service-connected PTSD and wrist fracture 
did not cause or combine in any way to accelerate his death.  


CONCLUSIONS OF LAW

1. Renal failure was not incurred in or aggravated by service 
and was not proximately due to, the result of, or aggravated 
by a service-connected disability. 38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2007).  

2. A disability of service origin did not cause or contribute 
substantially or materially to cause death. 38 U.S.C.A. §§ 
1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
rating criteria and effective date provisions were not 
provided until July 2006, after the initial adjudication of 
the claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In this case, the Board is aware that the May 2001 VCAA 
letter does not contain the level of specificity set forth in 
Hupp.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
claimant and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim(s).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

The Board is aware of the claimant's statements and hearing 
testimony in which she described her husband's service 
connected PTSD.   Additionally, in her January 2006 VA Form 
646, her representative also noted that the veteran was 
service-connected to a noncompensable degree for his right 
wrist fracture.  These statements indicate an awareness or 
actual knowledge on the part of the appellant of the 
veteran's service-connected conditions at his death.  

Additionally, the claimant has demonstrated knowledge of the 
evidence and information required to substantiate a DIC 
claim, including as based on the veteran's PTSD.  In her 
August 2001 statement, she stated that her husband's death 
was hastened by his PTSD.  She asserted in a March 2004 
statement that she believed his alcohol abuse was secondary 
to his PTSD and that his drinking led to his renal failure.  
She also argued in her July 2004 VA Form 9 that her husband's 
PTSD caused his hypertension, which pre-disposed him to his 
renal failure.  The appellant clearly understood that her 
husband's service-connected disability would have to be shown 
to be the cause of his death for service connection.  She 
never asserted, despite her knowledge of his service-
connected wrist fracture, that it was the cause of the 
veteran's death.

The June 2002 rating decision also includes a discussion of 
the requirements to find a veteran's death to be service-
connected.  The January 2004 Statement of the Case and 
November 2004 Supplemental Statement of the Case further 
discussed the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition.  The claimant was accordingly made well 
aware of the requirements for DIC benefits based on a 
previously service-connected condition.  

Finally, the May 2001 letter provided notice of the evidence 
necessary to establish service connection for cause of death 
due to an injury, disease, or other event in service.  This 
notice encompassed any injury, disease, or other event in 
service, whether or not the veteran was service-connected for 
it at the time of his death.  It identified the key element 
of evidence showing a relationship between the cause of death 
and injury, disease, or event in service.  Thus, the 
appellant was provided an explanation of the evidence and 
information required to substantiate a DIC claim based on any 
condition claimed to have been due to service, whether or not 
the veteran was service-connected for it.   The appellant was 
accordingly made well aware of the requirements for a cause 
of death claim and demonstrated actual knowledge of those 
requirements.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2001 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant submitted statements and 
private medical records, and was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant's claim 
was afforded VA medical examination opinions in June2004 and 
October 2006.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c).

Merits of the Claim
 
According to the record, at the time of his death, the 
veteran was service-connected for PTSD, with a 100 percent 
evaluation from February 21, 1995, and for a right wrist 
fracture, with a noncomepsnable evaluation from April 29, 
1980.

The veteran's death certificate, registered April 25, 2001, 
noted renal failure as the cause of death.  His death was 
noted to be natural by a coroner.  No autopsy had been 
performed.

The veteran's service medical records do not reflect any 
complaints of or treatment for a kidney disorder. His first 
entrance examination, in January 1964, and subsequent 
examinations, including his final April 1972 separation 
examination, were within normal limits.
                                                             
The record contains numerous VA and private treatment records 
developed prior to his death.  The majority of his VA records 
indicate treatment for PTSD and substance abuse, as well as 
other physical ailments, including seizures and a subdural 
hematoma.  However, VA outpatient treatment records do not 
indicate treatment for any kidney or renal problems.  A 
February 2000 VA outpatient treatment record found him to 
have a normal kidney function.  A liver biopsy was performed 
on the veteran in January 2001.  Private medical records 
similarly indicate treatment for PTSD.

The appellant submitted medical treatise evidence indicating 
a possible relationship between PTSD and physical health.

A VA medical opinion was provided in June 2004, which 
included a review of the claims file.  The examiner reviewed 
the medical treatise evidence supplied by the appellant.  The 
examiner noted that all the associations between PTSD and 
illnesses listed in the evidence are covariant only, with no 
direct cause and link demonstrated.  Additionally, he found 
no causal pathophysiology had been demonstrated and that the 
information provided gave no association between PTSD and the 
veteran's cause of death of renal failure.  The veteran had a 
long history of severe alcohol abuse/dependence, which 
probably represented a form of self-medication for his PTSD 
symptoms.  To the best of his knowledge, the examiner found 
chronic alcoholism to be a common cause of liver failure, but 
not of renal failure.  The veteran's records showed a 
longstanding problem with a non-service-connected mild 
hypertension.  Hypertension was one of the predisposing 
causes for renal failure, along with other  pre-, post-, and 
intra-renal or intrinsic causes.  The examiner found that it 
was more likely than not that the veteran's death from renal 
failure was unrelated to his PTSD and alcoholism.  

A March 2004 VA letter, in response to the appellant's 
request, noted that the veteran had a long standing alcohol 
dependence disorder, which made the PTSD symptoms worse, and 
resulted in a mild stroke.  The veteran then had new onset 
seizures and ultimately dementia.  

In a private medical opinion, E.K., MSN, APRN found, after 
reviewing the veteran's medical records, that the veteran 
died in part due to PTSD.  E.K. noted that the mind and body 
are closely related and that the veteran's liver issues were 
related to his alcoholism, which in turn was related to his 
PSD.  He found the liver biopsy leading to the renal failure 
complication and death to be 25 percent the fault of PTSD.  

Another VA examination was provided in October 2006, which 
included a review of the veteran's claims file and VA medical 
records.  The examiner was of the opinion that the veteran's 
fatal renal failure was not related to military service, was 
not caused by service, and did not have its onset during 
service.  The examiner explained that the veteran's records 
indicate there was no evidence of elevation of the creatinine 
or renal failure.  The last VA medical laboratory 
examination, from May 2000, found no evidence of any 
elevation of blood urea nitrogen or creatinine, and basically 
no evidence of renal failure.    His renal failure did not 
start in active duty and even up to the year before his death 
there was no evidence of renal failure.

The examiner also found that the veteran's hypertension was 
not caused by his PTSD.  There is no conclusive evidence that 
PTSD or an anxiety disorder can cause hypertension.  Although 
the issue is very controversial, the examiner noted that it 
is only speculation that anxiety can cause hypertension.  
Additionally, the examiner found there to be no casual link 
between the veteran's renal failure and his hypertension to 
his PTSD, because PTSD is not one of the risk factors for 
renal failure or hypertension.  

The Board finds that service connection for the cause of the 
veteran's death has not been established.  The stated cause 
of the veteran's death is renal failure, which was not 
present from the time of his service to a year prior to his 
death.  Thus, direct service connection for the cause of his 
death cannot be awarded. 

Although there are competing medical opinions regarding a 
medical nexus, the weight of the informed evidence indicates 
that the veteran's death is not caused by his PTSD.  The 
Board must thus determine how much weight to afford the 
opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  The Board may weigh one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior 
evidence.  Id. At 470-71.  ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusions that 
the physician reaches.").

The appellant has argued that the veteran's service-connected 
PTSD precipitated his hypertension and/or renal failure 
causing his death.  The April 2006 letter from E.K., MSN, 
stated that the veteran's PTSD was 25 percent contributory to 
the veteran's death.  While this statement appears to support 
the contention that the veteran's PTSD contributed to his 
death, the statement is not probative because it is a bare 
conclusions unsupported by facts or evidence. Further, the 
letter does not address the appellant's claims regarding 
hypertension or renal failure and is unclear as to what 
medical records and medical principals were relied on to form 
that opinion.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).  E.K. simply found that the veteran had PTSD and 
it was at least partially the cause of his death, without 
explaining how or why he reached that conclusion.

A June 2004 VA opinion found the veteran's death due to renal 
failure to be unrelated to his PTSD or alcoholism.  
Additionally, an October 2006 VA opinion did not find the 
veteran's PTSD to be contributory to his hypertension, renal 
failure, or death.  These opinions were based on stated 
general medical principals.  Furthermore, they also involved 
a review of the veteran's claims folders and VA medical 
records, and thus were based on the most complete medical 
information available regarding the veteran.  Although the 
letter from E.K. noted a review of medical records, he did 
not specify which medical records were reviewed for 
determining a new opinion.  There is no indication in the 
objective record that his PTSD caused hypertension and/or 
renal failure and thus caused his death.  

The only other evidence provided as to the claim is the 
appellant's belief that her husband death was due to his 
PTSD.  Although she can provide testimony as to her own 
experiences and observations, the factual question of if the 
veteran's death is related to his PTSD is a medical question, 
requiring a medical expert.  The appellant is not competent 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  38 C.F.R. § 3.159.  She does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  "Competent medical evidence" is evidence 
that is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

There is no objective medical evidence of record, supported 
by a complete rationale and medical evidence that would 
support the appellant's claim that the veteran's death was 
caused by or was etiologically related to his service-
connected PTSD.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
C.F.R. § 3.312. Such a causal connection has not been 
objectively demonstrated in this case. 

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Entitlement to service connection for cause of death is 
denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


